Citation Nr: 1106119	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-20 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active military service from March 1965 to April 
1968.  The Veteran died in November 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  

 
FINDINGS OF FACT

1.  The Veteran died in November 2005; the death certificate 
listed the immediate cause of death as metastatic biliary cancer.  
No underlying causes or other significant conditions were listed 
on the death certificate.  Terminal VA treatment records prior to 
death contain an assessment of metastatic bilio-pancreatic 
adenocarcinoma.  

2.  At the time of the Veteran's death service connection was not 
in effect for any disorders.

3.  The Veteran served in Vietnam during the Vietnam era and was 
exposed to herbicides including Agent Orange in service.

4.  Metastatic biliary cancer and/or metastatic bilio-pancreatic 
adenocarcinoma, and any other conditions existing at the time of 
death that substantially or materially contributing to the 
Veteran's death, were not present during service or until many 
years after discharge from service, and these diseases are not 
attributable to any event, injury or disease during service, to 
include exposure to Agent Orange; nor may any malignant tumor be 
presumed to have been incurred in service.

CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service, or 
that may be presumed to have been incurred in service, did not 
cause or substantially or materially contribute to the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  When VCAA notice is 
delinquent or erroneous, the "rule of prejudicial error" 
applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA 
notice error occurs regarding the information or evidence 
necessary to substantiate a claim, VA bears the burden to show 
that the error was harmless.  However, the appellant bears the 
burden of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in September 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  Further, service connection was 
not in effect for any condition.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  Therefore, 
adequate notice was provided to the appellant and VA has complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  After a 
careful review of the file, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained 
service and post-service treatment records.  Further, the 
appellant provided additional records.  Thus, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.

In addition, the Board acknowledges that, to date, VA has not 
solicited a medical opinion in this case.  Here, the Veteran's 
fatal cancer was diagnosed many years after his separation from 
service and there is no competent medical evidence that suggests 
a relationship with service.  In this regard, the Board 
acknowledges the appellant's contention that his fatal cancer was 
related to in-service herbicide exposure.  The Board notes, 
however, that to provide a competent medical opinion on this 
matter appropriate medical training and expertise are necessary, 
which the appellant, as a lay person, does not have.  See 
38 C.F.R. § 3.159(a) (1) (2010) (competent medical evidence is 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis when ... a lay 
person is competent to identify the medical condition" and 
providing, as an example, that a layperson would be competent to 
identify a condition such as a broken leg, but would not be 
competent to identify a form of cancer). 

In light of the above, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Analysis of Claim

The appellant asserts entitlement to service connection for the 
cause of the Veteran's death on the basis that the cause of his 
death was related to service. 

As reflected in submitted statements, and her notice of 
disagreement and substantive appeal (VA Form 9), the appellant 
essentially asserts that the Veteran died due to cancer caused by 
his exposure to herbicides during service in Vietnam.  She 
reported that the attending physician at the time of the 
Veteran's death said that the Veteran had cancer all through his 
body, that the main cause may have been pancreatic cancer, but 
that it then was in his lymph glands, lungs, etcetera. 

Notably, at the time of the Veteran's death, service connection 
was not in effect for any disability.   

Dependency and indemnity compensation is available to a surviving 
spouse who can establish, among other things, that the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection for the cause of the Veteran's death can be 
established by showing that a service-connected disability was 
either the principal cause of death or a contributory cause of 
death.  38 C.F.R. § 3.312. 

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 
1110 and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death, or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  The 
determination as to whether these Hickson requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including calculi of the kidney or 
bladder or gall-bladder, cardiovascular-renal disease, cirrhosis 
of the liver, malignant tumor, or peptic ulcers, may be presumed 
to have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemia.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
appellant.

The official certificate of death shows that the Veteran died in 
November 2005. The certificate records that the immediate cause 
of death was determined to be metastatic biliary cancer.  No 
other condition is listed as an underlying cause or other 
significant condition contributing to death but not resulting in 
the underlying cause. The probable manner of death was noted to 
be natural.  The certificate shows that an autopsy was not 
performed.

As reflected in VA treatment records in the months leading up to 
the Veteran's death, he had a number of significant conditions 
which may have contributed to his death.  A VA discharge summary 
of hospitalization (intensive care unit) from September to 
October 2005 shows a history of the Veteran's present illness, 
including a history of deep venous thrombosis five years before, 
renal failure requiring dialysis in May 2005, and a history of 
seizure and liver cirrhosis.  In September 2005, the Veteran had 
a massive left lung pulmonary embolus, which was complicated by 
loculated right pleural effusion.  He had a mild cough, mild 
shortness of breath, and was transferred from the intensive care 
unit to the extended care unit late in October 2005.  An October 
2005 VA MRI imaging report noted that findings strongly suggested 
pancreatic malignancy with possible lung and liver metastasis. 

VA treatment records dated in November 2005 at the time of the 
Veteran's death documented that the immediate cause of death was 
respiratory failure due to metastatic biliary cancer.  VA 
progress notes dated on the day before the Veteran died contain 
an assessment of metastatic bilio-pancreatic adenocarcinoma.  
Other VA treatment records in the immediate months leading up to 
the Veteran's death show evidence of various symptomatology 
including liver disease/cirrhosis, pleural effusion, pulmonary 
embolism/nodules, shortness of breath and tachycardia, ascites, 
bilateral femoral vein deep venous thrombosis, adrenal gland 
symptomatology, and emaciation.

None of these significant conditions present during the period 
leading up to the Veteran's death, which have been found to have 
caused his death, or which may have contributed to his death, are 
shown to be etiologically related to service.  In this regard, 
the Veteran's service treatment records do not show any 
complaints, findings, or diagnoses referable to a diagnosis of 
metastatic biliary cancer or any liver or lung disease including 
cancer.  The service treatment records also show no indications 
of any diseases, injuries, or chronic conditions in service 
referable in any way to any of the serious conditions discussed 
above and existing at the time leading up to the Veteran's death.  

The first medical evidence of any of the significant conditions 
discussed above and present prior to the Veteran's death is not 
until decades after the Veteran's service ended in April 1968.  
Post-service private treatment records dated between November 
1977 and February 1986 show no complaints or findings of any 
metastatic biliary cancer or metastatic bilio-pancreatic 
adenocarcinoma.  

During private treatment in November 1985 for a seizure disorder, 
a liver scan showed an abnormal area.  The Veteran admitted that 
he had been more than a habitual drinker of alcohol, which the 
provider found to be consistent with the abnormal liver findings.

The claims file contains no opinions or other medical evidence 
linking to service any metastatic biliary cancer or metastatic 
bilio-pancreatic adenocarcinoma, or any disorders of the 
digestive, respiratory, or circulatory systems.  

Moreover, there is no medical evidence that any chronic disease 
identified as calculi of the kidney or bladder or gall-bladder, 
cardiovascular-renal disease, cirrhosis of the liver, malignant 
tumor, or peptic ulcers, became disabling to a compensable degree 
within one year of separation from active duty.  Thus any chronic 
disability present later and referable to any of those diseases, 
may not be presumed to have been incurred or aggravated during 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's DD Form 214 shows that he served in the Republic of 
Vietnam while on active duty, and therefore he is presumed to 
have been exposed to herbicides including Agent Orange.  Service 
connection may not be presumed in this case, however, as this 
presumption is not available under 38 C.F.R. § 3.309(e) for any 
of the diagnosed diseases claimed as the cause of death.  The 
Secretary has indicated that there is no positive association 
between exposure to herbicides and any condition for which he has 
not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  
Thus service connection for the diagnosed cause of the Veteran's 
death may not be granted on the basis of presumption on the basis 
of the Veteran's presumed exposure to Agent Orange while serving 
in Vietnam.

Notably, in this regard, there is some evidence that the 
Veteran's metastatic biliary cancer/metastatic bilio-pancreatic 
adenocarcinoma had metastasized to other parts including the lung 
and liver.  Respiratory cancers fall within the presumptions of 
service connection if a Veteran was exposed to an herbicide agent 
during active military service.  See 38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

However, service connection on a presumptive Agent Orange basis 
is not warranted here for any metastasis to the lung because the 
presumption is only available for primary site cancers.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a cancer metastasizing from another primary site does 
not warrant invoking the presumption of service connection due to 
Agent Orange exposure.  See Darby v. Brown, 10 Vet. App. 243 
(1997).  

Moreover, presumptive service connection due to Agent Orange 
exposure has been made expressly subject to the provisions of 
38 U.S.C.A. § 1113.  See 38 U.S.C.A. § 1116(a)(1).  Section 
1113(a) provides that the presumption contained in section 1116 
is not applicable where there is evidence to establish that a 
disease that is a recognized cause of a disease within the 
purview of section 1116 has been suffered between the date of 
separation from service and the onset of any such disease.  In a 
precedent opinion interpreting the effect of section 1113 on 
claims for presumptive service connection on an Agent Orange 
basis, VA's General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) 
as being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. 
Reg. 37954 (1997).  Precedent opinions of the General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  

In the absence of medical evidence linking any disorders-causing 
the Veteran's death-to service or to any service-connected 
disorder, service connection on a direct or secondary basis is 
not warranted for this disease.  Stefl.  

The first clinical record showing diagnoses of metastatic biliary 
cancer/metastatic bilio-pancreatic adenocarcinoma are contained 
in VA treatment records in the 2000s.  The first clinical 
evidence of liver disease, determined by treatment providers to 
be due to alcohol abuse, was in the late 1980s.  This lengthy 
period after service without treatment is evidence against a 
finding of continuity of symptomatology following service, and it 
weighs heavily against the claim with respect to a nexus directly 
to service.

In sum, the preponderance of the evidence is against a link 
between the cause of the Veteran's death, diagnosed as metastatic 
biliary cancer/metastatic bilio-pancreatic adenocarcinoma, and 
service or any service-connected disability.  Thus, as the 
preponderance of the evidence is against the claim, the appeal is 
denied.  

In reaching this determination, the Board does not question the 
appellant's sincerity that the Veteran incurred the cause of his 
death is disease due to service, and specifically, as a 
consequence of exposure to Agent Orange.  She has submitted lay 
statements expressing her belief that the Veteran's fatal cancer 
was related to service and specifically to his in-service 
exposure to Agent Orange.  Lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
2009).

As a lay person, however, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her own 
assertions as such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (holding that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis when ... a lay person is 
competent to identify the medical condition" and providing, as 
an example, that a layperson would be competent to identify a 
condition such as a broken leg, but would not be competent to 
identify a form of cancer).  As she is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the evidence 
is against the claim and service connection for the causes of the 
Veteran's death must be denied.

In denying this claim, the Board acknowledges the Veteran's 
service in Vietnam.  Although the Board denies her claim because 
the preponderance of the evidence is against service connection 
for the cause of the Veteran's death, the Board is sympathetic to 
her claim.  The Board, however, is without authority to grant it 
on an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


